       Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


FRANCISCO MENDOZA CEDILLO
a/k/a PACO CEDILLO RAMOS
c/o 519 H Street NW
Washington, DC 20001

DINORA RAMOS
c/o 519 H Street NW
Washington, DC 20001

      Plaintiffs,

v.                                           Civil Action No. __________________
AL'S MARKET, LLC
d/b/a COMPASS ROSE
1346 T Street NW
Washington, DC 20009

MAYDAN, LLC
d/b/a MAYDAN
1346-B Florida Avenue NW
Washington, DC 20009

ROSE MICHELE PREVITE
1421 T Street NW, Apt. 9
Washington, DC 20009

MICHAEL BRIAN SCHUSTER
539 Kentucky Avenue SE
Washington, DC 20003

MARCELLE G. AFRAM
2617 Parker Avenue
Silver Spring, MD 20902

      Defendants.
           Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 2 of 13




                                          COMPLAINT

1.      While Plaintiffs worked at Defendants’ two restaurants, Defendants did not use the aggre-

gate hours that Plaintiffs worked at both restaurant locations to calculate Plaintiff’s overtime pay.

Accordingly, Defendants failed to pay Plaintiffs a substantial amount of overtime wages.

2.      Plaintiffs brings this action against Al's Market, LLC; Maydan, LLC; Rose Michele Pre-

vite; Michael Brian Schuster; and Marcelle G. Afram (“Defendants”) to recover damages for De-

fendants’ willful failure to pay overtime wages, in violation of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq.; the District of Columbia Minimum Wage Act Revision Act

(“DCMWA”), D.C. Code, § 32-1001 et seq.; and the District of Columbia Wage Payment and

Collection Law (“DCWPCL”), D.C. Code § 32-1301 et seq.

                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, or a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in

this district.

                                                Parties

5.      Plaintiff Francisco Mendoza Cedillo is an adult resident of the District of Columbia. He is

also known as Paco Cedillo Ramos.

6.      Plaintiff Dinora Ramos is an adult resident of the District of Columbia.




                                                   2
          Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 3 of 13




7.     Defendant Al's Market, LLC is a District of Columbia corporate entity. It does business as

Compass Rose. Its principal place of business is located at 1346 T Street NW, Washington, DC

20009. Its registered agent for service of process is Michael Schuster, 539 Kentucky Avenue SE,

Washington, DC 20003.

8.     Defendant Maydan, LLC is a District of Columbia corporate entity. It does business as

Maydan. Its principal place of business is located at 1346 Florida Avenue NW, Washington, DC

20009. Its registered agent for service of process is Rose Previte, 1346 T Street NW, Washington,

DC 20009.

9.     Defendant Rose Michele Previte is an adult resident of the District of Columbia. She re-

sides at 1421 T Street NW, Apt. 9, Washington, DC 20009. She is an owner and member of De-

fendant Al's Market, LLC and Maydan, LLC. She exercises control over the operations of Al's

Market, LLC and Maydan, LLC — including their pay practices.

10.    Defendant Michael Brian Schuster is an adult resident of the District of Columbia. He re-

sides at 539 Kentucky Avenue SE, Washington, DC 20003. He is an owner and member of De-

fendant Al's Market, LLC and Maydan, LLC. He exercises control over the operations of Al's

Market, LLC and Maydan, LLC — including their pay practices.

11.    Defendant Marcelle G. Afram is an adult resident of Maryland. She resides at 2617 Parker

Avenue, Silver Spring, MD 20902. She is a member of Defendant Al's Market, LLC and Maydan,

LLC. She exercises control over the operations of Al's Market, LLC and Maydan, LLC — includ-

ing their pay practices.

12.    Under the direction of Defendants, Al’s Market, LLC and Maydan, LLC operated as

though it were one business.




                                               3
          Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 4 of 13




13.    At all relevant times, Defendants had multiple employees, including Plaintiffs, working

concurrently at both locations.

14.    At all relevant times, Defendants coordinated the schedules of Plaintiffs and their cowork-

ers so as not to cause a conflict with the staffing needs of either location.

15.    Defendants own and operate both the restaurant known as Compass Rose, located at 1346

T Street NW, Washington, DC 20009, and the restaurant known as Maydan, located at 1346 Flor-

ida Avenue NW, Washington, DC 20009.

                   Factual Allegations Specific to Plaintiff Mendoza Cedillo
16.    Plaintiff Mendoza Cedillo worked at Compass Rose from approximately March 2014

through May 1, 2020.

17.    Plaintiff Mendoza Cedillo worked at Maydan from approximately November 1, 2017

through approximately April 29, 2020.

18.    Plaintiff Mendoza Cedillo worked simultaneously at both Compass Rose and Maydan from

approximately November 1, 2017 through approximately April 29, 2020.

19.    Plaintiff Mendoza Cedillo worked at Compass Rose and Maydan as a kitchen laborer.

20.    Plaintiff Mendoza Cedillo’s job duties at Compass Rose primarily consisted of: opening

the restaurant; receiving, unpacking and putting away daily deliveries; cutting vegetables and

meat; and preparing dressings and food toppings.

21.    Plaintiff Mendoza Cedillo’s job duties at Maydan primarily consisted of baking bread.

22.    From approximately July 1, 2017 through approximately October 31, 2017, Plaintiff Men-

doza Cedillo typically and customarily worked approximately thirty-two and a half hours per week

at Compass Rose.




                                                  4
          Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 5 of 13




23.    From approximately November 1, 2017 through approximately February 29, 2020, Plain-

tiff Mendoza Cedillo typically and customarily worked an aggregate of approximately eighty-six

and a half hours per week at Compass Rose and Maydan.

24.    Starting on approximately March 1, 2020, Plaintiff Mendoza Cedillo typically and custom-

arily worked an aggregate of approximately sixty-eight hours per week at Compass Rose and

Maydan.

25.    From approximately July 1, 2017 through approximately February 29, 2020 Defendants

paid Plaintiff Mendoza Cedillo a biweekly salary for his work performed at Compass Rose.

26.    Defendants paid Plaintiff Mendoza Cedillo approximately the following biweekly salaries:

                     Approximate Dates                  Biweekly Salary
                Jul. 01, 2017—Dec. 31, 2019                $1,400.00
                Jan. 01, 2020—Feb.29, 2020                 $2,000.00


27.    Starting on approximately March 1, 2020, Defendants paid Plaintiff Mendoza Cedillo a

weekly salary of approximately $720.00 for his work performed at Compass Rose.

28.    From approximately November 1, 2017 through approximately February 29, 2020 Defend-

ants paid Plaintiff Mendoza Cedillo an hourly rate for his work performed at Maydan.

29.    Defendants paid Plaintiff Mendoza Cedillo approximately the following hourly rates:

                    Approximate Dates                     Hourly Rate
                Nov. 01, 2017—Jan. 31, 2018                 $17.00
                Feb. 01, 2018—Dec. 31, 2019                 $18.00
                Jan. 01, 2020—Feb. 29, 2020                 $19.00


30.    Starting on approximately March 1, 2020, Defendants paid Plaintiff Mendoza Cedillo a

weekly salary of approximately $240.00 for his work performed at Maydan.

31.    From approximately July 1, 2017 through approximately October 31, 2017 Defendants

paid Plaintiff Mendoza Cedillo an effective weekly total of approximately $700.00.


                                               5
         Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 6 of 13




32.    From approximately November 1, 2017 through approximately January 31, 2018, Defend-

ants paid Plaintiff Mendoza Cedillo an effective weekly total of approximately $1,618.00.

33.    From approximately February 1, 2018 through approximately December 31, 2019, Defend-

ants paid Plaintiff Mendoza Cedillo an effective weekly total of approximately $1,672.00.

34.    From approximately January 1, 2020 through approximately February 29, 2020, Defend-

ants paid Plaintiff Mendoza Cedillo an effective weekly total of approximately $2,026.00.

35.    Staring on approximately March 1, 2020, Defendants paid Plaintiff Mendoza Cedillo an

effective weekly total of approximately $960.00.

36.    At all relevant times, Defendants paid Plaintiff Mendoza Cedillo by check.

37.    While Plaintiff Mendoza Cedillo worked concurrently at both Compass Rose and Maydan,

he typically and customarily worked more than forty hours per workweek for Defendants.

38.    Defendants did not pay Plaintiff Mendoza Cedillo overtime wages — or one and one-half

times his regular hourly rate for hours worked in excess of forty in a workweek.

39.    For Plaintiff Mendoza Cedillo’s work in the three years preceding the filing of this Com-

plaint, Defendants owe him approximately $57,275.00 in overtime wages (excluding liquidated

damages).

                         Factual Allegations Specific to Plaintiff Ramos
40.    Plaintiff Ramos worked at Compass Rose from approximately December 8, 2018 through

approximately May 1, 2020.

41.    Plaintiff Ramos worked at Maydan from approximately April 2, 2018 through approxi-

mately April 29, 2020.

42.    Plaintiff Ramos worked simultaneously at both Compass Rose and Maydan from approxi-

mately December 8, 2018 through approximately April 29, 2020.

43.    Plaintiff Ramos worked at Compass Rose and Maydan as a kitchen laborer.


                                                6
         Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 7 of 13




44.    Plaintiff Ramos’ job duties at Compass Rose primarily consisted of cleaning the restaurant,

preparing food, and washing dishes.

45.    Plaintiff Ramos’ job duties at Maydan primarily consisted of cleaning the restaurant.

46.    From approximately April 2, 2018 through approximately December 9, 2018, Plaintiff Ra-

mos typically and customarily worked approximately twenty-eight hours per week.

47.    From approximately December 10, 2018 through approximately February 29, 2020, Plain-

tiff Ramos typically and customarily worked approximately fifty-nine and a half hours per week.

48.    Starting on approximately March 1, 2020, Plaintiff Ramos typically and customarily

worked approximately fifteen hours per week.

49.    From approximately December 10, 2018 through approximately February 29, 2020, De-

fendants paid Plaintiff Ramos $14.50 per hour for her work performed at Compass Rose.

50.    Starting on approximately March 1, 2020, Defendants paid Plaintiff Ramos a weekly salary

of approximately $180.00 for her work performed at Compass Rose.

51.    Defendants paid Plaintiff Ramos a biweekly salary for her work performed at Maydan.

52.    Defendants paid Plaintiff Ramos approximately the following biweekly salaries:

                    Approximate Dates                    Biweekly Salary
                Apr. 02, 2018—Jun. 30, 2018                 $700.00
                Jul. 01, 2018—Feb.29, 2020                  $800.00


53.    Starting on approximately March 1, 2020, Defendants paid Plaintiff Ramos a weekly salary

of approximately $180.00 for her work performed at Maydan.

54.    From approximately April 2, 2018 through approximately June 30, 2018, Defendants paid

Plaintiff Ramos an effective weekly total of approximately $350.00.

55.    From approximately July 1, 2018 through approximately December 9, 2018, Defendants

paid Plaintiff Ramos an effective weekly total of approximately $400.00.


                                                7
         Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 8 of 13




56.    From approximately December 10, 2018 through approximately February 29, 2020, De-

fendants paid Plaintiff Ramos an effective weekly total of approximately $1,023.50.

57.    Starting on approximately March 1, 2020, Defendants paid Plaintiff Ramos an effective

weekly total of approximately $360.00 per week.

58.    At all relevant times, Defendants paid Plaintiff Ramos by check.

59.    While Plaintiff Ramos worked concurrently at both Compass Rose and Maydan, she typi-

cally and customarily worked more than forty hours per workweek for Defendants.

60.    While Plaintiff Ramos worked concurrently at both Compass Rose and Maydan, he typi-

cally and customarily worked more than forty hours per workweek for Defendants.

61.    Defendants did not pay Plaintiff Ramos overtime wages — or one and one-half times his

regular hourly rate for hours worked in excess of forty in a workweek.

62.    Defendants owe Plaintiff Ramos approximately $10,750.00 in overtime wages (excluding

liquidated damages).

                        Factual Allegations Common to All Plaintiffs

63.    Defendant Marcelle G. Afram fired Plaintiffs.

64.    Defendant Marcelle G. Afram supervised Plaintiffs’ work.

65.    Defendant Marcelle G. Afram set Plaintiffs’ work schedule.

66.    Defendant Marcelle G. Afram set Plaintiffs’ pay rate.

67.    Upon information and belief, Defendant Rose Previte signed Plaintiffs’ checks.

68.    Defendant Rose Previte occasionally handed Plaintiffs their paychecks.

69.    Defendants Rose Michele Previte and Michael Brian Schuster have participated in deci-

sion(s) to hire management at Compass Rose and Maydan.




                                               8
          Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 9 of 13




70.    Defendants Rose Michele Previte and Michael Brian Schuster have participated in deci-

sion(s) to fire management at Compass Rose and Maydan.

71.    Defendants Rose Michele Previte and Michael Brian Schuster have participated in deci-

sion(s) to set wage rates at Compass Rose and Maydan.

72.    Defendants Rose Michele Previte and Michael Brian Schuster have participated in deci-

sion(s) to set hours of operations at Compass Rose and Maydan.

73.    Defendants Rose Michele Previte and Michael Brian Schuster participated in the deci-

sion(s) to allow Plaintiffs to work concurrently at Compass Rose and Maydan.

74.    At all relevant times, Defendants had the power to hire and fire Plaintiffs.

75.    At all relevant times, Defendants had the power to control Plaintiffs’ work schedule.

76.    At all relevant times, Defendants had the power to supervise and control Plaintiffs’ work.

77.    At all relevant times, Defendants had the power to set Plaintiffs’ rate and manner of pay.

78.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiffs one and one-half times their regular hourly rate for all hours worked in excess of forty hours

in any one workweek.

79.    At all relevant times, Defendants were aware that they were legally required to timely pay

Plaintiffs all wages legally due to them.

80.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

81.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

82.    At all relevant times, Defendants had employees who handled food products, such as fish,

beef, or vegetables, that had been raised or grown outside of the District of Columbia.




                                                 9
            Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 10 of 13




                                           COUNT I
                FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
83.    Plaintiffs incorporates the foregoing paragraphs as if fully restated herein.

84.    Each defendant was an “employer” of Plaintiffs within the meaning of the FLSA. 29 U.S.C.

§ 203(d).

85.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

86.    Defendants violated the FLSA by knowingly failing to pay Plaintiffs at least one and one-

half times their regular hourly rate for hours worked in excess of forty hours in any one workweek.

87.    Defendants’ violations of the FLSA were willful.

88.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiffs for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and expenses,

court costs, interest, and any other relief deemed appropriate by the Court.

                                           COUNT II
              FAILURE TO PAY OVERTIME WAGES UNDER THE DCMWA
89.    Plaintiffs incorporates the foregoing paragraphs as if fully restated herein.

90.    Each defendant was an “employer” of Plaintiffs within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

91.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).




                                                10
         Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 11 of 13




92.     Defendants violated the DCMWA by knowingly failing to pay Plaintiffs at least one and

one-half times their regular hourly rate for hours worked in excess of forty hours in any one work-

week.

93.     Defendants’ violations of the DCMWA were willful.

94.     For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiffs for unpaid

overtime wages, an amount equal to three times the unpaid overtime wages as liquidated damages,

reasonable attorney’s fees and expenses, court costs, interest, and any other relief deemed appro-

priate by the Court.

                                           COUNT III
                       FAILURE TO PAY WAGES UNDER THE DCWPCL

95.     Plaintiffs incorporates the foregoing paragraphs as if fully restated herein.

96.     Each defendant was an “employer” of Plaintiffs within the meaning of the DCWPCL. D.C.

Code § 32-1301(1B).

97.     The DCWPCL requires employers to pay an employee who is discharged no later than the

working day following the discharge. D.C. Code § 32-1303(1).

98.     The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever is

earlier. D.C. Code § 32-1303(2).

99.     For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

100.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiffs all wages

due, including overtime wages.

101.    Defendants’ violations of the DCWPCL were willful.




                                                 11
         Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 12 of 13




102.   For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiffs for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, reason-

able attorney’s fees and expenses, court costs, interest, and any other relief deemed appropriate by

the Court. See Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 123 (D.D.C. 2016) (“[T]he liq-

uidated-damages provision of the DCWPCL awards treble damages as liquidated damages in ad-

dition to the actual damages in the form of unpaid wages.”).

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $282,065.00, and grant

the following relief:

       a.       Award Plaintiffs $272,100.00, consisting of the following overlapping elements:

              i.        unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the FLSA, 29 U.S.C. § 216;

             ii.        unpaid overtime wages, plus three times the amount of unpaid wages as

                        liquidated damages, pursuant to the DCMWA, D.C. Code § 32-1012;

            iii.        unpaid wages, plus three times the amount of unpaid wages as liquidated

                        damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4) and 32-

                        1308;

       b.       Award Plaintiffs pre-judgment and post-judgment interest as permitted by law;

       c.       Award Plaintiffs attorney’s fees and expenses computed pursuant to the matrix ap-

       proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

       to account for the current market hourly rates for attorney’s services, pursuant to the

       DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $9,565.00);




                                                 12
       Case 1:20-cv-02122-DLF Document 1 Filed 08/03/20 Page 13 of 13




      d.     Award Plaintiffs court costs (currently, $400.00); and

      e.     Award any additional relief the Court deems just.

Date: August 3, 2020                               Respectfully submitted,

                                                   /s/ Justin Zelikovitz
                                                   JUSTIN ZELIKOVITZ, #986001
                                                   DCW AGE L AW
                                                   519 H Street NW
                                                   Washington, DC 20001
                                                   Phone: (202) 803-6083
                                                   Fax: (202) 683-6102
                                                   justin@dcwagelaw.com

                                                   Counsel for Plaintiffs




                                             13
